Citation Nr: 1419470	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  00-22 867	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.  

2.  Entitlement to an effective date before December 28, 2012, for the grant of total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2000 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2003, the Veteran appeared at a hearing before a Veterans Law Judge that has since retired.  In February 2013, the Veteran declined a new hearing.

The claim of service connection for hypertension is REMANDED to the RO.

While on appeal, in a rating decision in October 2013, the RO granted the TDIU claim, effective from December 28, 2012.  In February 2014, the Veteran's counsel filed a notice of disagreement to the effective date for the grant of the TDIU claim. As the RO has not yet issued a statement of the case, the claim is remanded to the RO.  


REMAND

In its remand in May 2013, the Board directed that the Veteran be afforded a VA examination for hypertension.  The VA examiner found that the medical literature does not support the diagnosis of hypertension secondary to PTSD.  

The Veteran's counsel asserts that VA appears to endorse secondary service connection in its own literature.  As the VA examination is inadequate to decide the applicable theories of service connection, the claim must be remanded.  




Also procedural due process requires that the effective date for the TDIU claim be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (a 50 percent probability) that hypertension is caused by or aggravated by service-connected diabetes mellitus, posttraumatic stress disorder, or gastroesophageal reflux disease? 

In formulating an opinion, the VA examiner is asked to address the current medical literature, including any studies sponsored by VA or relied on by VA,  associating PTSD to hypertension. 

The term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of hypertension by the service-connected disabilities (diabetes mellitus, PTSD, or gastroesophageal reflux disease) beyond the natural clinical course and character of hypertension, as contrasted to a temporary worsening of symptoms.

After the above development, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.



2.  Issue a statement of the case on the claim for an effective date before December 28, 2012, for the grant of the TDIU claim.  An appeal to the Board must be perfected by a timely filed substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



